CIACCIO, Judge.
Defendant, Kevin Berry, appealed to this Court from a ruling of the district court which revoked his probation. No motion to dismiss the appeal has been filed in this Court. It has come to our attention, however, that defendant has no right of appeal from the revocation of his probation. Such a ruling can be reviewed by the court only under its supervisory jurisdiction. State v. Manuel, 349 So.2d 882 (La.1977); State v. Haynes, 255 La. 52, 229 So.2d 697 (1969); State v. Bruno, 253 La. 669, 219 So.2d 490 (1969). cf. La. Const. of 1974 Art. 5 Sec. 10, La.C.Cr.P. Arts. 912 and 912.1.
On December 12, 1983, we issued an order requesting appellant to show cause why the appeal should not be dismissed. Neither party responded to this order.
Accordingly, in light of the above cited authorities, this appeal is dismissed ex pro-prio motu.
APPEAL DISMISSED.